United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3452
                                     ___________

United States of America,                 *
                                          *
                      Appellee,           *
                                          * Appeal from the United States
             v.                           * District Court for the
                                          * Eastern District of Arkansas.
Newton Don Jenkins,                       *
                                          *
                    Appellant.            *
                                     ___________

                              Submitted: March 14, 2000
                                   Filed: April 10, 2000
                                    ___________

Before McMILLIAN and HEANEY, Circuit Judges, and BOGUE1, District Judge.
                          ___________

HEANEY, Circuit Judge.

       Newton Don Jenkins, Sr. was convicted of one count of bank fraud in violation
of 18 U.S.C. § 1344 (1999) and twenty-five counts of making false statements to a
federally-insured bank in violation of 18 U.S.C. § 1014 (1999). Jenkins moved for a
directed verdict, claiming that the evidence was insufficient to convict him. The district
court denied his motion, and Jenkins appeals. We affirm.


      1
       The Honorable Andrew W. Bogue, United States District Judge, for the District
of South Dakota, sitting by designation.
                                         FACTS

      Carlos Oakes, one of Jenkins’ acquaintances, discussed with Jenkins the
possibility of starting a computer business. Jenkins asked Oakes to sign a Limited
Power of Attorney form and a signature card to open a bank account in the name of
Oakes Computer and Videos, Inc. (Oakes Computers). Oakes complied. On June 1,
1995, Jenkins, acting on behalf of Oakes Computers, entered into a merchant
agreement with the Arkansas Bank of Jonesboro (the Bank), a federally-insured bank.
Under the agreement, Jenkins could deposit credit card sales slips from Oakes
Computers and have their amounts immediately credited to the Oakes Computers
account.

       Between June 14, 1995 and October 2, 1995, Jenkins deposited over $78,000
in credit card slips reflecting sales purportedly made by Oakes Computers. The credit
card slips were drawn on credit cards recently issued to Jenkins, his relatives, and
Oakes. Oakes testified that Oakes Computers never sold a computer, and that he never
applied for or knew of the credit cards issued in his name.

       After the sales amounts were credited to the account, Jenkins would withdraw
money through checks and ATM transactions. The sales slips continued to be credited
to the Oakes Computers account until the credit card company refused to pay on them.

       Jenkins was charged with and convicted of one count of bank fraud and twenty-
five counts of making false statements to a federally-insured bank. Following trial,
Jenkins moved for a directed verdict, which the district court denied.

                                     DISCUSSION

       Jenkins appeals the district court’s denial of his directed verdict motion, claiming
that insufficient evidence was presented at trial to support his conviction. We will

                                            -2-
reverse the denial of a directed verdict motion only if the evidence, viewed in the light
most favorable to the non-moving party, points one way and is not susceptible to
reasonable inferences sustaining the non-moving party’s position. See Johnson v.
Bowers, 884 F.2d 1053, 1056 (8th Cir. 1989).

       For Jenkins to be convicted of bank fraud under § 1344, the government had to
prove that he knowingly executed or attempted to execute a scheme to defraud a
financial institution or to obtain any money, funds, or credits by false or fraudulent
pretenses. See § 1344. For his § 1014 conviction, the government had to show that
Jenkins made a false statement to a bank with the intent to influence the bank’s actions.
See § 1014.

       Jenkins first argues that he did not make a false statement to the Bank because
credit card slips are similar to checks, and therefore, are not factual assertions. See
Williams v. United States, 458 U.S. 279, 284-85 (1982) (holding that checks are not
factual assertions, but rather mere orders to drawee bank to make payment, default of
which results in drawer’s liability for face amount); United States v. Ponec, 163 F.3d
486, 489 (8th Cir. 1998). Jenkins’ argument is without merit. Unlike checks, credit
card slips assert facts. See United States v. Price, 763 F.2d 640, 643 (4th Cir. 1985)
(holding credit card sales slips are factual assertions because they carry express
representations concerning account numbers, account owners, and purchase amounts).
When Jenkins deposited the credit card slips, he represented to the Bank that actual
sales had taken place between Oakes Computers and the credit card holders, which the
evidence proved was simply not true.

       Jenkins next argues that the Bank did not rely on the memorandum portion of the
credit card slips,2 and thus, that the slips do not constitute false statements. Again, his


      2
         The memorandum portion of the sales slips contained purported merchandise
serial numbers and other unidentifiable information.

                                            -3-
argument is without merit. We question whether reliance is required to prove § 1344
and § 1014 violations as Jenkins asserts. However, assuming for the sake of argument
that reliance by the financial institution is required, the evidence in this case sufficiently
established that the Bank relied on the credit card slips as a whole, of which the
memorandum portion was a part.

       Under the merchant agreement between the Bank and Oakes Computers, the
Bank agreed to immediately credit the Oakes Computers account when credit card slips
from the business’s sales were deposited. Jenkins’ counsel stated at oral argument that
ninety-nine percent of the deposited credit card slips represented fictitious sales.
Moreover, evidence presented at trial showed that the Bank never would have entered
the agreement with Oakes Computers if it knew that the sales represented by the credit
card slips were fabricated. Thus, when the Bank credited the Oakes Computers
account, it relied on the fact that the credit card slips represented actual sales by Oakes
Computers to the credit card holders, which they did not.

       Because the evidence presented at trial was sufficient for the jury to find Jenkins
guilty of bank fraud and of making false statements to a bank, we affirm the district
court’s denial of Jenkins’ motion for a directed verdict.

       A true copy.

              Attest.

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -4-